Citation Nr: 1724151	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial disability rating for cervical disc disease in excess of 10 percent prior to July 25, 2011, and in excess of 30 percent from that date.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 2001 to June 2001 and on active duty from August 2004 to January 2006, with service in Iraq. He is a recipient of the Purple Heart medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for cervical disc disease at 10 percent disabling, effective January 5, 2009. An interim September 2011 rating decision increased the Veteran's rating for his cervical disc disease to 30 percent disabling, effective July 25, 2011, but no earlier. In November 2013, the Board took jurisdiction of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claims for additional development. The Board remand was issued by a Veterans Law Judge who is no longer with the Board; the matters have been reassigned to the undersigned.


FINDING OF FACT

The Veteran withdrew his appeals for an initial increased disability rating for cervical disc disease and entitlement to TDIU in an August 2016 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claim seeking an initial increased rating for cervical disc disease and entitlement to TDIU. 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking an initial increased rating for cervical disc disease and entitlement to TDIU, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice defect or duty to assist omission is harmless.

II. Legal Criteria, Facts, and Analysis

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C.A. § 7104. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

In an August 2016 written statement, the Veteran withdrew his appeal for all his remaining issues on appeal. The Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of an initial increased disability rating for cervical disc disease and entitlement to TDIU. Accordingly, as the Board has no further jurisdiction to review appeals on these matters, they are dismissed.


	(CONTINUED ON NEXT PAGE)







ORDER

The appeal seeking an initial increased disability rating for cervical disc disease in excess of 10 percent prior to July 25, 2011, and in excess of 30 percent from that date is dismissed.

The appeal seeking entitlement to TDIU is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


